989 F.2d 497
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Glenna Sue STAPLETON, Defendant-Appellant.
No. 93-6097.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 9, 1993Decided:  March 25, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen M. Williams, Senior District Judge.  (CR-89-111, CA-92-159-R)
Glenna Sue Stapleton, Appellant Pro Se.
John Francis Corcoran, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Glenna Sue Stapleton appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Stapleton, Nos.  CR-89-111, CA-92-159-R (W.D. Va.  Jan. 11, 1993).  We deny the motions for oral argument and for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED